Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19 in TXSD Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

  FEDERICO FLORES, JR.,        §
  MARIA GUERRERO, and          §
  VICENTE GUERRERO,            §
      Plaintiffs,              §
                               §
                               §              CIVIL ACTION NO.7:18-cv-113
                               §
  v.                           §
                               §
  TEXAS SECRETARY OF STATE and §
  ARMANDINA MARTINEZ, ALMA     §
  GARCIA, ALICIA DOUGHERTY NO. §
  1, ALICIA DOUGHERTY NO. 2,   §
  YOLANDA MARTINEZ,            §
      Defendants.              §



                      ****************************

                            ORAL DEPOSITION OF

                              VICENTE GUERRERO

                                 JULY 25, 2019

                      ****************************

        ORAL DEPOSITION OF VICENTE GUERRERO, produced as a

  witness at the instance of the Defendant, and duly sworn,

  was taken in the above-styled and -numbered cause on the

  July 25th day of July, 2019, from 12:40 p.m. to 1:23 p.m.,

  before TOI K. DOWELL, CSR, in and for the State of Texas,

  reported by machine shorthand at the home of Vicente

  Guerrero and Maria Guerrero, 19 Florez Street, Roma, Texas,

  78584 pursuant to the Federal Rules of Civil Procedure and

  the provisions stated on the record or attached hereto.


                          Exhibit C - Page 1 of 7
                  Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19 in TXSD Page 2 of 7

                                                                     2                                                                     4
 1             APPEARANCES
                                                                          1                 (Interpreter Sworn.)
 2
 3 FOR THE PLAINTIFFS:                                                    2                  VICENTE GUERRERO,
 4                                                                        3 having been first duly sworn, testified as follows:
      Ms. Marty Vela
 5    NAJVAR LAW FIRM                                                     4                    EXAMINATION
      2180 North Loop West, Suite 255                                     5 BY MR. ABRAMS:
 6    Houston, Texas 77018-8014
                                                                          6    Q     Good afternoon, sir.
      Phone (281) 404-4696
 7    Email: jerad@najvarlaw.com                                          7    A    Good afternoon.
 8 FOR THE DEFENDANTS:
                                                                          8    Q     My name is Michael Abrams, and I represent the
 9    Mr. Michael R. Abrams
      ASSISTANT ATTORNEY GENERAL                                          9 Texas Secretary of State in this lawsuit.
10    Office of the Attorney General-019                                 10         Sir, could you please state your name for the
      General Litigation Division
11    Post Office Box 12548, Capitol Station
                                                                         11 record.
      Austin, Texas 78711-2548                                           12    A    Vicente Guerrero.
12    Phone: (512)463-2120
                                                                         13    Q     Mr. Guerrero, how old are you?
      Email: michael.abrams@oag.texas.gov
13                                                                       14    A    Well, I was born on August 11th, 1935. So I’m
      Mr. Jose Garza                                                     15 80-something years old; 83 or 84, that’s my age. I’m old
14    GARZA GOLANDO MORAN
      405 North Saint Mary’s Street, Suite 700                           16 already.
15    San Antonio, Texas                                                 17    Q     I’m just a little younger, but not very much.
      Phone: (210)892-8543
16    Email: garzapalm@aol.com
                                                                         18 Mr. Guerrero, have you ever been deposed before?
17                                                                       19    A    No. No.
18 ALSO PRESENT: Nelson Troncoso, Interpreter
                                                                         20    Q     So I just want to go over some of the ground rules
          Mrs. Maria Guerrero
19                                                                       21 for how depositions work so that this can go smoothly.
20                                                                       22    A    Okay.
21
22
                                                                         23    Q     So if you could, please give a verbal answer to my
23                                                                       24 questions rather than shaking your head. That way the court
24
                                                                         25 reporter can get a clear record.
25

                                                                     3                                                                     5
 1                          INDEX                                         1         And that goes to actually a second thing. Because
 2                                                                        2 the court reporter is taking everything down, we would
 3 Appearances........................................... 2               3 appreciate it if you could wait until the translator has
 4 VICENTE GUERRERO                                                       4 finished translating my question before you start your
 5       Examination by Mr. Abrams......................... 4             5 answer; and in turn, I will wait until you’re completely
 6       Examination by Mr. Garza.......................... 14            6 finished before I ask my next question.
 7       Examination by Ms. Vela........................... 18            7         Is that okay?
 8 Changes and Signature Page............................. 21             8     A    Yes. Agree, yes.
 9 Reporter’s Certificate................................. 23             9     Q    And do you understand that you have taken an oath,
10                        EXHIBITS                                       10 and it is the same oath that you would be taking in a court
11 NO. DESCRIPTION                                            PAGE       11 of law?
12 1      Declaration                                 10                 12     A    The same as in a court, yes.
13 2      Notice of Rejected Ballot                           13         13     Q    I don’t think that this deposition will go very
14                                                                       14 long; but if for any reason you need to take a break, please
15                                                                       15 let me know, and we’ll find the time to make sure you can
16                                                                       16 take a break.
17                                                                       17         Have you ingested anything or taken any medication
18                                                                       18 that would prevent you from answering my questions this
19                                                                       19 afternoon and understanding my questions?
20                                                                       20     A    No.
21                                                                       21            MRS. GUERRERO: (Through the interpreter) You
22                                                                       22 did take some medication, but you’re saying no.
23                                                                       23     A    Yes, I did take some medication; but, I mean, I’m
24                                                                       24 going to be speaking the truth. So that’s it, and I might
25                                                                       25 say something else.

                                                 Integrity Legal Support Solutions
                                                          Exhibit C - Page 2 of 7
                                                      www.integrity-texas.com
           Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19
                                                       Vicentein TXSD Page 3-of 7/25/2019
                                                                  Guerrero      7

                                                                6                                                                     8
 1     Q   (By Mr. Abrams) Okay. And the medication doesn’t          1 Since I became a citizen.
 2 prevent you from understanding my questions or being able to      2     Q    And have you ever voted in person?
 3 give honest answers, correct?                                     3     A    In person? Yes, one time; but that’s it.
 4     A   No, no, no, no.                                           4     Q    Okay. And so for the rest of the time that you
 5     Q   Okay. Mr. Guerrero, what did you do to prepare for        5 vote, do you -- how do you vote?
 6 today’s deposition?                                               6     A    No. That’s it. That’s the only time I voted. It
 7     A   No, nothing. I know this has to do with what I            7 was just that time. I have not voted. It was just that one
 8 signed; my signature. That’s it. That’s the only thing.           8 time that I voted. That’s it.
 9     Q   Okay. Did you speak with anyone prior to today’s          9     Q    So just to make sure I understand, you have only
10 deposition?
                                                                    10 voted in the United States -- let me scratch that and start
11     A   No, no one.
                                                                    11 over.
12     Q   And did you review any documents before your
                                                                    12         How many times have you voted in an election in
13 deposition?
                                                                    13 Starr County?
14     A   No. Just that letter that I got, and I signed it,
                                                                    14     A    I don’t remember, but I have voted before. I don’t
15 and that’s it.
                                                                    15 remember how many times, but I have voted already.
16     Q   Just to clarify, what letter are you referring to?
                                                                    16     Q    Would you say you voted more than five times in the
17     A   When they send me that paper to vote.
                                                                    17 past?
18     Q   Are you referring to your application?
                                                                    18     A    Maybe. I mean, I voted for the presidents and --
19     A   Yes, when I signed it. That’s it.
                                                                    19 and others.
20     Q   So you reviewed your ballot application before
21 today’s deposition?                                              20     Q    Do you recall submitting an application to vote by
22     A   No, no. I mean the ballot was the only thing I           21 mail in the 2018 democratic primary elections?
23 signed, and that’s it.                                           22     A    No. Just that one in person. I go to the court,
24     Q   Do you have the document with you that you               23 and I signed there. We’re talking about the presidential
25 reviewed?                                                        24 elections, when those take place.
                                                                    25     Q    So just to -- I’m not quite sure I’m understanding
                                                                7                                                                     9
 1     A   I don’t think we have it, right? No, no. It’s             1 when you voted in the -- when you have voted in the past, do
 2 been a long time already.                                         2 you vote -- do you go in person to submit your ballot, or do
 3     Q   Mr. Guerrero, how long have you lived in Starr            3 you submit a ballot in the mail?
 4 County?                                                           4    A    Okay. It was just that one time that I did it by
 5     A   Just a very short period of time. Since 1966.             5 mail. The rest has been in person.
 6     Q   Okay. And Mr. Guerrero, are you a United States           6         I went in person to submit my vote. They present
 7 citizen?                                                          7 me with that ballot, and that’s where I vote. That’s where
 8     A   I became a U.S. citizen, yes.                             8 I -- where I sign my name.
 9     Q   When did you become a U.S. citizen?                       9    Q     Do you intend to vote in future elections?
10            (Witness asks Mrs. Guerrero.)                         10    A    If I can, yes, I’ll submit my vote.
11            MR. GARZA: He can’t ask her. If he doesn’t            11    Q     Okay. And for those --
12 remember, he doesn’t remember.                                   12    A    The -- the thing is that sometimes they schedule me
13     A   Oh, okay. Okay. I don’t remember since when.             13 for an appointment, and that’s when I go and vote in person.
14     Q   (By Mr. Abrams) Okay. Has it been at least since         14    Q     So for future elections, do you intend to vote in
15 -- have you been a U.S. citizen since at least 2000?             15 person or by mail?
16     A   Yes. I think I’ve been a citizen for 20 years now.       16    A    I’m not going to do it by mail anymore. Not by
17 Maybe more, but we’ll go with 20.                                17 mail, no.
18     Q   Mr. Guerrero, are you registered to vote in Starr        18    Q     So you --
19 County?                                                          19    A    I’d rather go in person.
20     A   Yes.                                                     20    Q     So in future elections, your intent is to go vote
                                                                    21 in person?
21     Q   And how long have you been voting in Starr County?
                                                                    22    A    I’ll go in person. I’ve gone -- I have gone in
22     A   I’ve been voting for a long time already. It’s
                                                                    23 person all the time.
23 been years.
                                                                    24    Q     And your intention is in the future to go in
24     Q   How long?
                                                                    25 person?
25     A   It’s been -- I’ve been voting for a long time.

                                   Integrity Legal Support Solutions
                                            Exhibit C - Page 3 of 7
                                        www.integrity-texas.com
              Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19 in TXSD Page 4 of 7

                                                                  10                                                                    12
 1     A   Yes. Yes, in person. Not by mail anymore, no.                1 her why. We asked her why, if we signed the proper way.
 2     Q    Okay. Mr. Guerrero, I’d like to show you what               2 Those were our signatures.
 3 we’ll mark as Exhibit 1 for your deposition.                         3     Q   And when you say the woman, do you recall who that
 4            (V. Guerrero Exhibit No. 1 was marked.)                   4 was who told you that the application was rejected?
 5     A   This is my signature right here (indicating).                5     A   My wife. I’m talking about my wife.
 6     Q    (By Mr. Abrams) And I’ll represent that this is a           6     Q   Okay. So your wife was the one who told you?
 7 Declaration that you provided in this matter in which you            7     A   Yes to your question, but they approached her.
 8 attach your Declaration -- or you attach your copy of the            8 They came to her, and then they told her that we had been
 9 Application to Vote by Mail and a copy of the envelope for           9 rejected. We questioned why. Those were our signatures.
10 your ballot for the March 2018 primary elections.                   10     Q   So at the same time that your wife learned that her
11         Do you recognize this Declaration?                          11 ballot had been rejected, you also learned that your ballot
12     A   No. I used to read a lot. But, no, this is my               12 had been rejected; is that correct?
13 signature.                                                          13     A   Yes. We found out, and we ask why, and this is our
14     Q    Did you -- do you see the bullet points, the types         14 signature.
15 -- the information in Paragraphs 1 through 3?                       15     Q   After you found out that your ballot application
16     A   Yes.                                                        16 for the March 2018 primary had been rejected, did you speak
17     Q    Did you write that?                                        17 with anyone in the Starr County election office about your
18     A   This? I don’t even know what it says here. I                18 rejected ballot?
                                                                       19     A   No, no one. No.
19 don’t know either.
                                                                       20     Q   Did you speak with anyone in John Rodriguez’s
20     Q    Okay. I’d like for you to turn to the next page of
                                                                       21 office after you learned that your ballot application had
21 Exhibit 1, please. Thank you.
                                                                       22 been rejected?
22     A   Okay.
                                                                       23     A   No. No one knew.
23     Q    And I’ll represent that this is an Application for
                                                                       24     Q   Did you speak with anyone in the Texas Secretary of
24 Ballot by Mail, and I’d like for you to look at the box
                                                                       25 State’s office?
25 No. 10.
                                                                  11                                                                    13
 1         Is this your signature in box 10?                            1     A   No, no one.
 2     A   That is my signature.                                        2     Q    Okay. So just -- you did not speak with anyone
 3     Q    Okay. And I’d like for you to turn to the last              3 after learning that your ballot application had been --
 4 page of Exhibit 1. And I’ll represent that this is an                4     A   I had signed for it, I send it, and that was it.
 5 envelope for your application.                                       5 With no one, no.
 6         And is that your signature on this envelope?                 6     Q    Let me make sure -- just to make sure we get a
 7     A   Right here, Vicente Guerrero (indicating).                   7 clear record.
 8     Q    Okay. Do you recall signing these two signatures?           8         So you did not speak with anyone after learning
 9     A   Yes. Yes, these are my signatures.                           9 that your ballot had been rejected?
10     Q    Okay. Did you -- once you signed the envelope, did         10     A   With no one. No, with no one.
11 you mail the ballot yourself, or did someone mail the ballot        11     Q    I’d like to show you what we’ll mark as Exhibit 2.
12 application for you?                                                12            (V. Guerrero Exhibit No. 2 was marked.)
13     A   We send it by mail.                                         13     Q    (By Mr. Abrams) And I’ll represent this is a
14     Q    Mr. Guerrero, did you ever receive a notification          14 Notice of Rejected Ballot with -- regarding your ballot
15 that your application -- that your ballot had been rejected?        15 application.
16     A   No.                                                         16         Do you recall ever receiving this document?
17     Q    Okay. Did you ever learn, at any point, that this          17     A   No, no.
18 ballot application, which is in Exhibit 1, had been                 18     Q    Okay. Have you seen this document before today?
19 rejected?                                                           19     A   No, I had not seen anything.
20     A   Later we found out that it had been rejected, and I         20     Q    Mr. Guerrero, have you understood the questions
21 don’t know why. I mean, we voted. We had our signatures;            21 that I’ve asked today?
22 my wife’s signature.                                                22     A   Yes.
23     Q    How did you learn that your application had been           23     Q    And have I been courteous with you today?
24 rejected?                                                           24     A   Very well, thank you.
25     A   The lady told us. The lady told us. Then we asked           25            MR. ABRAMS: We pass the witness.

                                      Integrity Legal Support Solutions
                                               Exhibit C - Page 4 of 7
                                           www.integrity-texas.com
           Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19
                                                       Vicentein TXSD Page 5-of 7/25/2019
                                                                  Guerrero      7

                                                                  14                                                                      16
 1                     EXAMINATION                                      1 bottom of the page?
 2   BY MR. GARZA:                                                      2       A    No.
 3      Q Good afternoon. My name is Jose Garza, and I                  3       Q    Do you know who Ms. Vela is?
 4   represent Armandina Martinez, Alma Garcia, Alicia Dougherty,       4       A    No. I don’t know anyone.
 5   Alicia Dougherty No. 2, and Yolanda Martinez.                      5       Q    Okay.
 6          THE INTERPRETER: The second one.                            6       A    They just give me the ballot; I go over to the
 7             (Counsel shows the interpreter document with             7 ballot box; I sign; and I just put in the box; and that’s
 8   Defendants’ names.)                                                8 it.
 9      Q (By Mr. Garza) Do you know Armandina Martinez?
                                                                        9           I don’t know who those people are.
10      A No. I don’t know anyone.
                                                                       10       Q    Okay. Mr. Guerrero, can you read what the name is
11      Q Did you ever tell Armandina Martinez who you were
                                                                       11 at the bottom of the page?
12   going to vote for in 2018?
                                                                       12       A    It says "Roma." No. Okay.
13      A No, I did not mention anything to her, no.
                                                                       13       Q    Let’s turn to the last page.
14      Q And is there any reason Ms. Martinez --
                                                                       14       A    Like I said, I don’t know anyone. They just give
15      A And since your vote is confidential, you cannot
                                                                       15 me the ballot. I sign it, and put in the back, and I take
16   mention it to anyone. They tell us that when we -- they
                                                                       16 off.
17   tell you not to tell anyone, no, that you voted for such
18   person. So --                                                     17       Q    Let’s turn to the last page.
19      Q And the same thing is true as to Alma Garcia and             18       A    There’s my signature right there (indicating).
20   Alicia Dougherty No. 1, and Alicia Dougherty No. 2, and           19       Q    And at the bottom of the page, Mr. Guerrero, there
21   Yolanda Martinez; is that correct?                                20 is the name of another person.
22                 THE INTERPRETER: Alma Martinez?                     21           Can you read that for us?
23                 MR. GARZA: Alma Garcia, Alicia Dougherty            22       A    It was right here, Vicente Guerrero. Somebody
24   No. 2.                                                            23 wrote it down there. My signature is this one over here
25      A No one.                                                      24 (indicating).
                                                                       25       Q    I’m sorry. But -- and I apologize for going over
                                                                  15                                                                      17
 1     Q    (By Mr. Garza) Do you know any reason why they              1 this with you, Mr. Guerrero. But I just want to know,
 2 know who you had voted for?                                          2 there’s a person listed on that first line, and I just want
 3            MS. VELA: Objection, form.                                3 to know if you can read that.
 4     A   I don’t know how they would know. I mean, I just             4       A    No.
 5 grabbed my ballot, I vote, I put my signature.                       5       Q    No.
 6         I’m not going around telling anyone who I voted              6       A    No. I don’t know anyone.
 7 for.                                                                 7       Q    Okay. Did somebody help you with your ballot when
 8     Q    (By Ms. Garza) Thank you. And you mentioned that            8 you voted in the primary of 2018?
 9 you don’t know who Armandina Martinez is.                            9       A    No one. No -- I go in myself; I vote. I mean, no
10         Do you know Alma Garcia?                                    10 one is telling me "Vote for this person" or the other, this
11     A   No, I don’t know. I don’t even know who they are.           11 or that.
12 I mean, I just show up there; they give me the ballot; I            12           If I like that person, I’ll vote for that person.
13 sign; I vote and that’s it.                                         13 That’s it.
                                                                       14       Q    Did anybody help you read the 2018 ballot?
14         I don’t know what -- who they are looking for.
                                                                       15       A    No. I know more or less what it says there. No
15     Q    So let me call your attention to Exhibit No. 1 that
                                                                       16 one needs to tell me anything. I see the names there. I
16 Mr. Abrams gave you. And if you could turn to the second
                                                                       17 know more or less who I’m going to vote for, and that’s it.
17 page.
                                                                       18           No one tells me who to vote for.
18     A   This is my signature right here (indicating).
                                                                       19       Q    So let me just tell you that on your ballot
19     Q    Okay. If you can look at the bottom of that page,
                                                                       20 envelope, the third page of your -- of Exhibit No. 2 -- of
20 do you see a signature there?
                                                                       21 Exhibit No. 1 is the name of Barbara Barrios.
21     A   Not here, no. But this is my signature over here
                                                                       22           Do you know who Barbara Barrios is?
22 (indicating).
                                                                       23              THE INTERPRETER: (Through the witness) Do you
23     Q    Yes, Mr. Guerrero. I’m not talking about your
                                                                       24 want a soda?
24 signature.
                                                                       25              MR. ABRAMS: It’s okay. Thank you.
25         Do you see that there is another signature at the

                                  Integrity Legal Support Solutions
                                           Exhibit C - Page 5 of 7
                                       www.integrity-texas.com
              Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19 in TXSD Page 6 of 7

                                                                 18                                                                  20
 1     A   No, no. I don’t even know these people. As for              1 mail? No. I rather go to the ballot box. I’ll be there,
 2 example, this lady right here, I’m looking at her; I’m not          2 and I’ll do it there.
 3 gonna be asking her for her name, who she is, or what her           3      Q   So the fact that your vote was rejected has
 4 name is.                                                            4 influenced your decision to no longer vote by mail?
 5     Q   (Mr. Garza) And on the prior page, it says                  5            MR. GARZA: Objection, form.
 6 "Modesta Vela."                                                     6      A   I’m not voting by mail, no.
 7         Do you know who Modesta is?                                 7            MS. VELA: That’s all I have. Thank you.
 8     A   No one. No, I don’t know anyone. No one.                    8            MR. ABRAMS: We have no further questions.
 9     Q   And in the May 2018 -- I’m sorry -- the March 2018          9            MR. GARZA: No further questions.
10 primary, when -- did these people that came to your house,         10            (Deposition concluded at 1:23 p.m.)
11 did they bring you the ballot?                                     11
12            MS. VELA: Objection, form.                              12
13            (Witness looks to Mrs. Guerrero)                        13
14     Q   (By Mr. Garza) You can’t ask. If you can remember          14
15 -- if you can’t remember, that’s fine.                             15
16     A   No, I don’t remember. I don’t remember.                    16
17     Q   Okay.                                                      17
18            MR. GARZA: I don’t have any other questions             18
19 for Mr. Guerrero.                                                  19
20            MS. VELA: I have a few questions.                       20
21                   EXAMINATION                                      21
22 BY MS. VELA:                                                       22
23     Q   And Mr. Guerrero, how old are you?                         23
24     A   Eighty-three or eighty-four.                               24
25     Q   And what is your address?                                  25
                                                                 19                                                                  21
 1     A   19 Florez Street in Roma, Texas.                            1             CHANGES AND SIGNATURE
                                                                       2   WITNESS NAME:_________________ DATE OF DEPOSITION:__________
 2     Q   And do you receive your mail at that address?
                                                                       3   PAGE    LINE CHANGE REASON
 3     A   Yes, I have my mail here.                                   4   ____________________________________________________________
 4     Q   Do you usually sit outside and receive the mail?            5   ____________________________________________________________
                                                                       6   ____________________________________________________________
 5     A   Sometimes I am. I’m sure not. Sometimes I do go
                                                                       7   ____________________________________________________________
 6 outside, just to be resting outside.                                8   ____________________________________________________________
 7     Q   But your mail is delivered to this home?                    9   ____________________________________________________________
 8     A   Yes, at this home.                                         10   ____________________________________________________________
                                                                      11   ____________________________________________________________
 9               MS. VELA: And for the record, we are at
                                                                      12   ____________________________________________________________
10 the address that he just listed taking this deposition.            13   ____________________________________________________________
11     Q   (By Ms. Vela) Mr. Guerrero, do you understand that         14   ____________________________________________________________
12 there is nothing wrong with voting by mail?                        15   ____________________________________________________________
                                                                      16   ____________________________________________________________
13     A   Well, I mean, you know, now we have this big               17   ____________________________________________________________
14 problem because I voted by mail; but I don’t think I’m             18   ____________________________________________________________
15 going to be voting by mail. I mean, it got -- it led to all        19   ____________________________________________________________
                                                                      20   ____________________________________________________________
16 of this. So I rather just go to the ballot box.
                                                                      21   ____________________________________________________________
17     Q   I understand. But my question is, do you know you          22   ____________________________________________________________
18 have the right -- the legal right to vote by mail?                 23   ____________________________________________________________
19     A   Yes, I know I have rights. But I’m not, no.                24   ____________________________________________________________
                                                                      25   ____________________________________________________________
20     Q   And if the law allows you --
21     A   No.
22     Q   If the law allows you to be assisted when voting by
23 mail, would you allow your wife or your daughter to assist
24 you and vote by mail?
25     A   No, no. After this experience, am I voting by

                                      Integrity Legal Support Solutions
                                               Exhibit C - Page 6 of 7
                                           www.integrity-texas.com
             Case 7:18-cv-00113 Document 65-3 Filed on 07/29/19
                                                         Vicentein TXSD Page 7-of 7/25/2019
                                                                    Guerrero      7

                                                                    22                                                                      24
 1        I, VICENTE GUERRERO, have read the foregoing                    1   the completion of the deposition.
 2 deposition and hereby fix my signature that same is true and           2      I further certify that I am neither counsel for, related
 3 correct, except as noted above.                                        3   to, nor employed by any of the parties to the action in
 4                                                                        4   which this proceeding was taken, and further that I am not
 5              ____________________________                              5   financially or otherwise interested in the outcome of the
                VICENTE GUERRERO                                          6   action.
 6                                                                        7      Subscribed and sworn to on this the 29th day of July,
 7 STATE OF ____________)                                                 8   2019
 8 COUNTY OF _____________)                                               9
                                                                         10                  ______________________________
 9        Before me,_________________, on this day personally
                                                                                             Toi K. Dowell, CSR No. 2768
10 appeared VICENTE GUERRERO, known to me (or proved to me
                                                                         11                  Certified Expires 12/31/2019
11 under oath or through______________) to be the person whose
                                                                                             Integrity Legal Support Solutions
12 name is subscribed to the foregoing instrument and
                                                                         12                  Firm Registration No. 528
13 acknowledged to me that they executed the same for the
                                                                                             PO Box 245
14 purposes and consideration therein expressed.
                                                                         13                  Manchaca, TX 78652
15        Given under my hand and seal of office this _______
                                                                                             (512)320-8690
16 day of ___________, ________.
                                                                         14                  (512)320-8692 (fax)
17
                                                                         15
18                                                                       16
19                                                                       17
                ___________________________                              18
20              NOTARY PUBLIC IN AND FOR                                 19
                THE STATE OF ______________                              20
21                                                                       21
22                                                                       22
23                                                                       23
24                                                                       24
25                                                                       25
                                                                    23
1              IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS
2                    MCALLEN DIVISION
3    FEDERICO FLORES, JR.,              §
     MARIA GUERRERO, and                 §
4    VICENTE GUERRERO,                  §
        Plaintiffs,          §
5                          §
                           § CIVIL ACTION NO.7:18-cv-113
6                          §
     v.                    §
7                          §
     TEXAS SECRETARY OF STATE and §
8    ARMANDINA MARTINEZ, ALMA §
     GARCIA, ALICIA DOUGHERTY NO. §
9    1, ALICIA DOUGHERTY NO. 2, §
     YOLANDA MARTINEZ,                  §
10      Defendants.             §
11                  REPORTER’S CERTIFICATE
               ORAL DEPOSITION OF VICENTE GUERRERO
12                     JULY 25, 2019
13      I, Toi K. Dowell, certified shorthand reporter in and
14   for the State of Texas, hereby certify to the following:
15      That the witness VICENTE GUERRERO was duly sworn by the
16   officer and that the transcript of the deposition is a true
17   record of the testimony given by the witness;
18      I further certify that pursuant to the FRCP Rule
19   30(f)(1) that the signature of the Deponent
20      X was requested by the deponent or a party before the
21   completion of the deposition and returned within 30 days
22   from date of receipt of the transcript. If returned, the
23   attached Changes and Signature Page contains any changes and
24   the reasons therefore;
25      ____ was not requested by the deponent or a party before


                                         Integrity Legal Support Solutions
                                                  Exhibit C - Page 7 of 7
                                              www.integrity-texas.com
